DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/21/21, wherein:
Claims 1-2, 4-5, 7-15 are currently pending;
Claims 1-2, 4-5, 9, 11, 14 have been amended;
Claims 3, 6, 16 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “where the upper part is bendable in a direction crossing the vertical direction with respect to the lower part”.  It is not clear what structure is performed the bending?  Noted that the claim only recites a communication robot comprising a support body and a main body include a lower part and an upper part.  The examiner noted that Applicant’s specification discloses the bending assembly 240 in figures 6A, 13.  However, it is not recited in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KEARNS ET AL (US 2016/0188977).  Herein after KEARNS.
As for independent claim 1, KEARNS discloses a communication robot comprising: 
a support body disposed at a lower side {see at least figure 2C, 3A and pars. 0068, 0072 discloses a support body include driving system 200 at a lower side of the robot}}; 
a main body positioned above the support body and coupled to the support body rotatably about a first spin rotation axis extending in a vertical direction, the main body including a lower part and an upper part extending in the vertical direction and rotatable as one body about the first pin rotation axis
{see at least figures 2C-2F,3A , pars. 0070, 0072discloses the main body include lower body 120, 130 and upper body (150) extending the vertical direction and rotatable as one body about the first spin rotation axis (0z); 

wherein the upper part is bendable in a direction crossing the vertical direction with respect to the lower part {see at least figures 2C, 2E and par. 0072 disclose the upper part (the neck 150) include rotator 152 and a tilter 154 which imply the neck 150 is tiltable/bendable in direction crossing the vertical direction with respect to the lower part (120);
wherein the second spin rotation axis inclined relative to the first spin rotation axis when the upper part is bent with respect to the lower part
{see at least figures 2C, 2E and par. 0072 disclose the upper part (the neck 150) include rotator 152 and a tilter 154.  Noted that when the upper part (150) is bendable or tilted, then the rotation 0r ((second spin) will be tilted/inclined relative to the first spin rotation (0z)}.
As for dep. claim 2, which discloses wherein the support body is coupled to the lower part {see KEARNS at least figures 2C-2F}. 
As for dep. claim 4, which discloses wherein the main body is configured such that: a bending direction of the upper part relative to the lower part is limited; and the bending direction of the upper part relative to the support body is changed when the main body is rotated about the first spin rotation axis {see KEARNS at least figure 2C, 2E, 2F and par. 0072}.
As for dep. claim 5, which discloses wherein the communication robot is configured to have a first state, in which the first spin rotation axis and the second spin rotation axis are disposed in parallel, and a second state, in which the second spin rotation axis is inclined relative to the first spin rotation axis according to the bending of the upper part with respect to the lower part {see KEARNS at least figure 2C, 2E, 2F and pars. 0015, 0072, 0121}.
As for dep. claim 7, which discloses wherein, in the first state, the first spin rotation axis and the second spin rotation axis are disposed on a single straight line {see KEARNS at least figure 2C, 2E, 2F and pars. 0015, 0072, and 0121}. 
As for dep. claim 8, which discloses a controller configured to perform control such that the main body and the display body are rotated in opposite directions at identical angular velocities in the first state {see KEARNS at least figures 2C, 2E, 2F, pars. 0072, 0121, 0144}.
As for dep. claim 9, which discloses wherein the main body is configured such that the inclination direction of the upper part relative to the lower part is limited {see KEARNS at least pars. 0009-0010; 0015, 0121, figures 1A, 2A, 3A, 8A}. 
As for dep. claim 10, which discloses a direction sensor {image sensor 450 include a camera} configured to sense a direction of a user relative to the 
As for dep. claim 11, which discloses wherein the controller performs control such that the main body performs the bending of the upper part with respect to the lower part in order to change the image output direction of the display body to the direction of the user sensed by the direction sensor {see KEARNS at least figures 1A-1B, pars. 0005, 0015-0016, 0072, 0075}.
As for dep. claim 12, which discloses wherein the main body comprises: a spin assembly coupled to the support body so as to be rotatable about the first spin rotation axis {see KEARNS at least figures 2C-2F,3A discloses the main body include lower body 120 and upper body 130; figure 2C, pars. 0070, 0072 in the bottom show the main body include a lower part 120 can rotate or spin; a bending assembly having a lower end coupled to the spin assembly, the bending assembly being configured such that an upper end of the bending assembly is inclined relative to the lower end {see KEARNS at least figures 2C-2E, pars. 0072-0073}; and a support frame coupled to the upper end, the support frame being configured to support the display body such that the display body is rotatable about the second spin rotation axis {see KEARNS at least figure 2C and 2E, pars. 0072-0074}. 
As for dep. claim 13, which discloses wherein the support body comprises a main body support unit configured to support the main body {see KEARNS at least figure 2A-2B and 2C discloses driving system 200, pars. 0068-0069, 0071}, the main 
As for dep. claim 14, which discloses wherein the main body comprises a main case, which defines an external appearance thereof, and the main case is configured to rotate about the first spin rotation axis together with the main body and to be bent according to the bending of the upper part with respect to the lower part {see KEARNS at least figures 1A, 2A, 2C, pars. 0015-0016, claim 15}. 
As for dep. claim 15, which discloses comprising a remote control module disposed at the display body, the remote control module being configured to transmit an optical signal for controlling a predetermined peripheral device {see KEARNS at least pars. 0006, 0011,0017, 0072-0075}. 
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.  Applicant argues that Kearns does not teach or suggest the second spin rotation axis is inclined relative to the first spin rotation axis when the upper part is bent with respect to the lower part.  However, this is not persuasive because Kearns discloses the upper part body (neck 150) is capable of tilting and rotating as shown in figures 2C, 2E and par. 0072.  This would imply the upper part 150 is bendable (tiltable) in a direction crossing the vertical direction with respect to the lower part (120, 130).  . 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664